DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5-6 and 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/2/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-17, and 20-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the last paragraph, “a first mode” and “a second mode” are inferentially included and it is unclear if the modes are meant to be positively recited or functionally recited.  If the modes are meant to be positively recited, it is suggested to first provide an element to provide the modes.  In the last paragraph, “the determination” is vague as it is unclear which determination is being discussed—the first preliminary or the second preliminary, or some other determination.

In claims 14 and 27, the last line, “the determination” is vague.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 11, 12, 14-17, 24, 25, and 27 are rejected under 35 U.S.C. 102a1 as being anticipated by Weinberg et al. (5476485).  Weinberg teaches the use of a temperature sensor for sensing temperature (e.g. figures 1, 3, 4, block 116, etc.) and an impedance sensor for sensing impedance (e.g. figures 1, 3, 4, blocks 122/136 which is in response and activated based on the impedance measurement, etc.) to compare the temperature to temperature criterion to make a first determination if the IMD is implanted, and impedance to impedance criterion to made a second determination if the IMD is implanted, and making a final determination of implantation to switch from a low power mode to a higher power mode (e.g. block 134 or block 150, etc.) where the system uses a programmable microprocessor and memory and therefore contains a non-transitory computer readable storage medium to perform the method.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-10 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Weinberg et al in view of Juran et al (6016447).  Weinberg discloses the claimed invention having wireless telemetry and being in a powered down low power first mode and then a powered mode when implanted, but does not disclose specifically the telemetry being in a dormant mode in the first mode and activated to send a message to advertise the establishment of a wireless connection with a computing device in the second mode.  Juran discloses that the telemetry circuit is deactivated in the first mode (e.g. figure 5, col. 15, lines 44-56, etc.) and then activated in the second mode (e.g. figure 5, etc.) after implantation and to provide an indication by telemetry to an external device (e.g. claims 17 and 19 of Juran, etc.) and therefore necessarily meets the functional use recitations provided in the claim of providing a message/advertisement to a computing device since the device is telemetering to an external device, to allow the system and method to not waste power when not implanted and to notify the physician when the device is considered implanted.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Weinberg, with the telemetry being in a dormant mode in the first mode and activated to send a message to advertise the establishment of a wireless connection with a computing device in the second mode, as taught by Juran, since it would provide the predictable results of allowing the system and method to not waste power when the IMD is not implanted and to notify the physician when the device is considered implanted.
Claims 7-10, 13, 20-23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Weinberg et al in view of Cinbis et al (2017/0100036).  Weinberg discloses the claimed invention having wireless telemetry and being in a powered down low power first mode and then a powered mode when implanted, but does not disclose specifically the telemetry being in a dormant mode in the first mode and activated to send a message to advertise the establishment of a wireless connection with a computing device in the second mode, or being activated to receive a wakeup signal from a computing device in response to the first preliminary determination being made.  Cinbis discloses that the telemetry circuit is deactivated in the first mode (e.g. para. 20, etc.) and then activated in the second mode (e.g. figures 3-7, paras. 24-31, etc.) after implantation and to provide an indication by telemetry to a computing device (e.g. paras. 52, 53, figures 5, 6, etc.) and therefore necessarily meets the functional use recitations provided in the claim of providing a message/advertisement to a computing device since the device is telemetering to an external device, and allowing the device to be activated to receive a wakeup signal from a computing device in response to the first preliminary determination being made (e.g. figures 3-7, paras. 21-31, 52-53, 60-68, etc.), to allow the system and method to not waste power when not implanted, to notify the physician when the device is considered implanted, and allow an external/computing device to communicate with the IMD to check the status of the implantation or device.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Weinberg, with the telemetry being in a dormant mode in the first mode and activated to send a message to advertise the establishment of a wireless connection with a computing device in the second mode, or being activated to receive a wakeup signal from a computing device in response to the first preliminary determination being made, as taught by Cinbis, since it would provide the predictable results of allowing the system and method to not waste power when the IMD is not implanted, to notify the physician when the device is considered implanted, and allow an external/computing device to communicate with the IMD to check the status of the implantation or device. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        2/10/22